Exhibit 21 COMPUTER SCIENCES CORPORATION Significant Active Subsidiaries and Affiliates As of March 28, 2008 Name Jurisdiction of Organization AdvanceMed Corporation Virginia Alliance-One Services, Inc. Delaware ASL Automated (Thailand) Ltd. Thailand ASL Automated Services (Thailand) Ltd. Thailand Automated Systems (HK) Limited Hong Kong Beijing CSA Computer Sciences Technology Company Limited The People's Republic of China CBSI Financial Services Corporation Michigan Century Capital Services Corporation Nevada Century Corporation Nevada Century Credit Corporation Nevada Century Leasing Corporation Nevada Computer Sciences Canada Inc. Canada Computer Sciences Corporation India Private Limited India Computer Sciences Corporation CSCEcuador S.A. Ecuador Computer Sciences España, S.A. Spain Computer Sciences Corporation d.o.o. Serbia Computer Sciences Parsons L.L.C. Oklahoma Computer Sciences Raytheon (Partnership) Florida Computer Systems Advisers (M) Bhd Malaysia Continental Grand, Limited Partnership Nevada Covansys (Asia Pacific) Private Limited Singapore Covansys Deutschland GmbH Germany Covansys (India) Private Limited India Covansys Netherlands B.V. Netherlands Covansys S.L. Spain Covansys Software Technology (Shanghai) Company Ltd. The People’s Republic of China Covansys UK Limited United Kingdom CSA Automated (Macau) Limited Macau CSA Automated Private Limited Singapore CSA MSC Sdn Bhd Malaysia CSA Private Limited Singapore CSA (PRC) Company Limited Hong Kong CSC Airline Solutions A/S Denmark CSC Airline Solutions Denmark A/S Denmark CSC Airline Solutions Norway AS Norway CSC Airline Solutions Sweden AB Sweden CSC Arabia Ltd. Saudi Arabia CSC Applied Technologies LLC Delaware CSC Australia Finance Pty. Limited Australia CSC Australia Pty. Limited Australia CSC Business Systems Limited United Kingdom CSC Computer Sciences Argentina S.R.L. Argentina CSC Computer Sciences B.V. Netherlands CSC Computer Sciences Colombia Ltda. Colombia CSC Computer Sciences Consulting Austria GmbH Austria CSC Computer Sciences Corporation Chile Limitada Chile COMPUTER SCIENCES CORPORATION Significant Active Subsidiaries and Affiliates As of March 28, 2008 Name Jurisdiction ofOrganization CSC Computer Science Corporation (Costa Rica), S.A. Costa Rica CSC Computer Sciences do Brasil Ldta. Brazil CSC Computer Sciences Egypt Ltd Egypt CSC Computer Sciences Finland OY Finland CSC Computer Sciences Ghana Limited Ghana CSC Computer Sciences HK Limited Hong Kong CSC Computer Sciences Ireland Limited Ireland CSC Computer Sciences Italia S.p.A. Italy CSC Computer Sciences Japan Co., Ltd Japan CSC Computer Sciences Korea YH Korea CSC Computer Sciences Limited United Kingdom CSC Computer Sciences Luxembourg SA Luxembourg CSC Computer Sciences Nicaragua, Sociedad Anomia Nicaragua CSC Computer Sciences Peru S.R.L. Peru CSC Computer Sciences Polska Sp. zO.O Poland CSC Computer Sciences (Portugal) Lda Portugal CSC Computer Sciences Pte Limited Singapore CSC Computer Sciences, S. de R.L. de C.V. Mexico CSC Computer Sciences S.A. Luxembourg CSC Computer Sciences S.A.S. France CSC Computer Sciences Sdn Bhd Malaysia CSC Computer Sciences (South Africa)(Pty) Limited South Africa CSC Computer Sciences spol. s.r.o. Slovakia CSC Computer Sciences s.r.o. Czech Republic CSC Computer Sciences Taiwan Limited Taiwan CSC Computer Sciences (Thailand) Limited Thailand CSC Computer Sciences VOF/SNC (Partnership) Belgium CSC Consular Services Inc. Nevada CSC Consulting Group A/S Denmark CSC Consulting, Inc. Massachusetts CSC Corporation Limited United Kingdom CSC Covansys Corporation Michigan CSC Credit Services, Inc. Texas CSC Cybertek Corporation Texas CSC Danmark A/S Denmark CSC Datalab A/S Denmark CSC Deutschland Akademie GmbH Germany CSC Deutschland Services GmbH Germany CSCDeutschland Solutions GmbH Germany CSC Enformasyon Teknoloji Hizmetleri Limited Sikreti Turkey CSC Enterprises (Partnership) Delaware CSC Financial GmbH Germany CSC Financial Services (Pty) Limited South Africa CSC Financial Services S.A.S. France CSC Financial Services Software Solutions Austria GmbH Austria CSC Financial Solutions Limited United Kingdom CSC FSG Limited United Kingdom COMPUTER SCIENCES CORPORATION Significant Active Subsidiaries and Affiliates As of March 28, 2008 Name Jurisdiction ofOrganization CSC Hungary Information Technology Services Kft Hungary CSC Information Systems LLC Delaware CSC International Systems Management Inc. Nevada CSC Italia Srl Italy CSC Japan, Ltd. Delaware CSC Logic, Inc. Texas CSC Logic/MSA L.L.P. Texas CSC Managed Services Inc. Nevada CSC New Zealand Limited New Zealand CSCOTN LLC Nevada CSC ProduktSystems GmbH Germany CSC Property UK Limited United Kingdom CSC Retail Services, LLC Nevada CSC S.A.S. France CSC Scandihealth A/S Denmark CSC Services Management Ireland Limited Ireland CSC Services No. 1 Limited United Kingdom CSC Services No. 2 Limited United Kingdom CSC Solutions Norge AS Norway CSC Sverige AB Sweden CSC Switzerland GmbH Switzerland CSC Systems & Solutions LLC Delaware CSC Technologies Deutschland GmbH Germany CSC Technology (Beijing) Co., Ltd. The People’s Republic of China CSC UKD 4 Limited United Kingdom Datatrac Information Services, Inc. Texas Dekru B.V. Netherlands DynCorp Delaware DynCorp of Colorado, Inc. Delaware DynKePRO L.L.C. Delaware DynMcDermott Petroleum Operations Company Louisiana DynMeridian Corporation Virginia DynPort Vaccine Company LLC Virginia ELM Computer Technologies Limited Hong Kong EURL CSC Computer Sciences Corporation Algeria Algeria Experteam S.A./N.V. Belgium Express Profits Development Limited British Virgin Islands Express Returns Limited British Virgin Islands Express Success Limited British Virgin Islands Everlasting Properties Limited British Virgin Islands Federal Support Solutions, LLC Nevada FCG CSI, Inc. Delaware FCG Investment Company, Inc. Delaware FCG Software Services, Inc. Delaware FCG Software Services (India) Private Limited India FCG Ventures, Inc. Delaware First Consulting Group. Inc. Delaware COMPUTER SCIENCES CORPORATION Significant Active Subsidiaries and Affiliates As of March 28, 2008 Name Jurisdiction ofOrganization First Consulting Group GmbH Germany First Consulting Group (UK) Limited United Kingdom First Consulting Group Vietnam Ltd. Vietnam Fortune Infoscribe Ltd. India Fortune InfoTech Ltd. India Fortune InfoTech (USA) Inc. New Jersey Grand Global Insurance Ltd. Bermuda Guangzhou Automated Systems Limited The People’s Republic of China Innovative Banking Solutions AG Germany ITS Medical Systems LLC Virginia Merrill Lynch CICG, Limited Partnership Delaware Merrill Lynch Partnership Holdings, LLC Delaware Mississippi Space Services (Partnership) Mississippi Mynd Asia Pacific Pty Limited Australia Mynd Corporation South Carolina Mynd International, Ltd. Delaware Mynd Partners f/k/a Legalgard Partners, L.P. Pennsylvania Mynd Partners, L.P. f/k/a Cybertek Solutions, L.P. Texas Packing Products Pvt. Ltd. India Paxus Australia Pty. Limited Australia Paxus Financial R&D Pty. Limited Australia PDA Software Services, Inc. Delaware PT Cita Simas Artha Indonesia PT. CSC Computer Sciences Indonesia Supreme Esteem Limited Hong Kong Space Coast Launch Services LLC Nevada Taiwan Automated Systems Limited Taiwan Technology Service Partners, Inc. Florida Test & Experimentation Services Co. Texas The Eagle Alliance (Partnership) Maryland Tianjin CSA Computer Sciences Technology Company Ltd. The People’s Republic of China UAB CSC Baltic Lithuania Welkin Associates, Ltd Virginia Zorch, Inc. Delaware
